Exhibit 10.1

EMPLOYMENT, NON-COMPETITION AND

NON-SOLICITATION AGREEMENT

 

THIS EMPLOYMENT, NON-COMPETITION AND NON-SOLICITATION AGREEMENT (“Agreement”) is
effective as of August 1st, 2019, by and between SCHLUMBERGER LIMITED, a Curaçao
corporation (the “Company”), and Paal Kibsgaard (“Executive”).

 

1.Employment of Executive:  In consideration of the mutual covenants and
agreements herein contained, including Executive’s execution of a release of
claims as provided in as Exhibit A to this Agreement, the Company and Executive
enter into an agreement retaining Executive’s services as described herein,
securing Executive’s covenants herein, establishing certain incentive, tenure
and performance criteria related to such employment, and otherwise fixing
Executive’s benefits.

 

2.Term and Extent of Services: The term will commence August 1, 2019 (the
“Effective Date”) and will continue until the close of business on July 31, 2022
(the “Term”). This Agreement does not constitute a guarantee of continued
employment but instead provides for certain obligations of, and rights and
benefits for, Executive during the Term, and in the event his employment with
the Company terminates under the circumstances described herein.  Effective as
of August 1, 2019, Executive shall resign from his positions as Chairman of the
Board and as Chief Executive Officer of the Company. Executive will remain
employed by the Company through the end of the Term, unless otherwise terminated
under Section 4.  During the Term, the Executive shall be employed as an advisor
reporting to the Chairman of the Board of Directors of the Company (the
“Board”). At the expiration of the Term, Executive’s employment with the Company
and all of its affiliates shall terminate.

 

Nothing herein shall prohibit Executive, during the Term, from being engaged as
a consultant or employee to organizations and businesses or to be appointed to
their board of directors except those specifically identified as Unauthorized
Competitors in Section 5.  Executive agrees that he will not accept employment
with any oil and gas related company without prior written approval from the
Chairman of the Board.  For the avoidance of doubt, “oil and gas related
company” expressly excludes any Unauthorized Competitor.

 

3.Non-Competition Payments and Benefits:

 

 

(a)

Base Salary:  During the Term, or if Executive’s employment is terminated sooner
pursuant to Section 4, until such termination, Executive shall be entitled to
payment of annual base salary of $2,000,000.00 (Two Million Dollars), and shall
be paid in accordance with the Company’s standard payroll practices for
employees.

 

1

--------------------------------------------------------------------------------

 

 

(b)

Welfare Benefits: During the Term, or if Executive’s employment is terminated
sooner pursuant to Section 4, until such termination, Executive shall be
eligible to participate in the Company’s health, welfare and insurance plans
(e.g., medical, dental, vision, life insurance, short- and long-term disability,
etc.) on a basis comparable to that of other United States employees of the
Company from time to time.  

 

 

(c)

Pension: During the Term, or if Executive’s employment is terminated sooner
pursuant to Section 4, until such termination, Executive shall continue to
accrue benefits under the Company’s pension plans.

 

 

(d)

Incentive Plans:

 

 

i.

During the Term, or if Executive’s employment is terminated sooner pursuant to
Section 4, until such termination, Executive will continue to vest in stock
options and performance share units (“PSUs”) previously granted to Executive
under the Company’s stock incentive plans in accordance with the terms of those
plans and any applicable agreement.

 

 

ii.

Except for termination of Executive’s employment for Cause pursuant to Section
4(c) or upon Executive’s employment with an Unauthorized Competitor identified
in Section 5(c)(i), Executive shall, pursuant to the terms of Executive’s stock
option and PSU award agreements, and upon execution and delivery of this
Agreement, be deemed to have terminated his employment with the Company at the
end of the Term due to “Special Retirement,” as defined in the applicable equity
award agreements and plan rules, and shall have the period to exercise any
outstanding stock options as per the plan rules of five years, to the extent
that such options were exercisable as of the date of such termination. In
addition, any PSUs outstanding as of such date will continue to vest according
the terms of the applicable PSU award agreements.

 

 

iii.

For the year 2019, Executive will be eligible for the normal full-year cash
incentive bonus, based on achievement of the personal and financial performance
targets that were approved by the Board in early 2019, with the date of payment
of such annual cash incentive award being the same as the date of payment for
the other officers of the Company. The actual pay-out to Executive under this
Section 3(d)(iii) shall be based on achievement of the established personal and
financial performance targets as if Executive had been employed as Chairman and
Chief Executive Officer for the full year and the payment will not be
prorated.  

 

2

--------------------------------------------------------------------------------

 

 

iv.

From and after the Effective Date, Executive will not be eligible to participate
in, or receive any, annual incentive or bonus program or payout of any kind,
other than as described in Section 3(d)(iii) above.

 

 

(e)

Vacation: As soon as practicable following the Effective Date, Executive shall
be paid a cash amount representing his accrued and unused vacation accumulated
as of August 1, 2019. During the Term, Executive shall not be eligible to accrue
vacation pay.  

 

 

(f)

Expense Reimbursement:  The Company shall reimburse Executive for actual and
reasonable business expenses incurred in the normal course of performing his
duties hereunder, following delivery of supporting documentation
therefor.  Executive shall submit all invoices for such incurred costs to the
Company no later than 30 days prior to the end of the taxable year following the
taxable year in which they were incurred.  The Company shall reimburse Executive
for any undisputed costs within 30 days of receipt of such invoices and
supporting documentation as requested.  The Company accepts that Executive
expects to remain on the International Advisory Board (“IAB”) of King Abdullah
University of Science and Technology (“KAUST”), in Saudi Arabia, and agrees to
pay, or reimburse Executive for,  first class air travel from Houston to the
location of the official KAUST IAB meetings, for the duration of the Term or
Executive’s service on the KAUST IAB, whichever is shorter.

 

4.Termination of Employment:  Should Executive’s employment terminate prior to
the end of the Term, the following provisions of this Section 4 shall govern the
rights of Executive under this Agreement:

 

 

(a)

Termination Due to Death: In the event Executive’s employment terminates during
the Term as a result of Executive’s death, Executive’s beneficiary or
beneficiaries shall receive any base salary and benefits accrued but unpaid as
of his death, plus any amounts payable on account of Executive’s death pursuant
to any other plan or program of the Company.

 

 

(b)

Termination Due to Disability:  In the event Executive’s employment terminates
during the Term due to his disability within the meaning of any long-term
disability plan maintained by the Company and covering Executive as of the date
of Executive’s disability, Executive shall receive any base salary and benefits
accrued but unpaid as of the date of his termination due to disability, plus any
amounts payable on account of Executive’s disability pursuant to any other plan
or program of the Company.

 

3

--------------------------------------------------------------------------------

 

 

(c)

Termination by the Company for Cause: In the event the Company terminates
Executive’s employment during the Term for Cause, as defined below, he shall be
entitled to any other amounts earned, accrued or owing as of the date of
termination of employment under the applicable employee benefit plans or
programs of the Company.

 

“Cause” means Executive’s dishonesty relating to his employment with the
Company, conviction of a felony, willful unauthorized disclosure of confidential
information of the Company, or breach of any of Executive’s obligations in
Section 5.

 

 

(d)

Voluntary Termination and Termination Due to Mutual Agreement: Upon 15 days’
prior written notice to the Company (unless otherwise waived by the Company in
writing), Executive may voluntarily terminate his employment with the
Company.  A voluntary termination pursuant to this Section 4(d) shall not
include a termination under Section 4 (a), 4(b) or 4 (c) above, and shall not be
deemed a breach of this Agreement by Executive (except if Executive accepts
employment or other prohibited association with an Unauthorized Competitor
during the Term).

 

Executive may work for another employer (excluding an Unauthorized Competitor)
during the Term without terminating his employment relationship with the Company
hereunder.  In the event Executive voluntarily terminates his employment with
the Company during the Term pursuant to this Section 4(d), and (I) does not
become employed by or otherwise render services to an Unauthorized Competitor or
(II) becomes employed by an oil & gas related company, for which employment the
Executive, will have received written pre-approval the Chairman of the Board
prior to acceptance of employment, he shall be entitled to:

 

 

i.

other benefits for which he is eligible in accordance with applicable plans or
programs of the Company;

 

 

ii.

exercise any stock options granted under a plan of the Company that vested
during the Term (and prior to his termination date) as per the Plan rules.

 

 

(e)

Termination due to Employment by or Services to Unauthorized Competitor:  If
during the Term, Executive accepts employment with, or otherwise render services
to, an Unauthorized Competitor (as defined in Section 5(c)), Executive shall be
required to reimburse all payments and other value received by Executive under
this Agreement no later than 30 days from the date the Company learns of the
acceptance.  This repayment obligation shall not apply if Executive becomes an
employee of an Unauthorized Competitor as a result of a merger or acquisition
involving Executive’s employer and an Unauthorized Competitor.

 

4

--------------------------------------------------------------------------------

 

For purposes of this Agreement, an Unauthorized Competitor means those companies
as specifically identified in Section 5.

 

5.Confidentiality, Return of Property, and Covenant Not to Compete:

 

 

(a)

Confidentiality:  Executive acknowledges that the Company has provided and will
provide Executive with Confidential Information.  Executive agrees that in
return for this and other consideration provided under this Agreement, he will
not disclose or make available to any other person or entity, or use for his own
personal gain, monetary or otherwise, any Confidential Information, except for
such disclosures as required in the performance of his duties hereunder.  For
purposes of this Agreement, “Confidential Information” shall mean any and all
information, data and knowledge that have been created, discovered, developed or
otherwise become known to the Company or any of its affiliates or ventures or in
which property rights have been assigned or otherwise conveyed to the Company or
any of its affiliates or ventures, which information, data or knowledge has
commercial value in the business in which the Company is engaged, except such
information, data or knowledge as is or becomes known to the public without
violation of the terms of this Agreement. By way of illustration but not
limitation, Confidential Information includes trade secrets, processes,
formulas, know-how, improvements, discoveries, developments, designs,
inventions, techniques, marketing plans, manual, records of research, reports,
memoranda, computer software, strategies, forecasts, new products, unpublished
financial statements or parts thereof, budgets or other financial information,
projections, licenses, prices, costs, and employee, customer and supplier lists
or parts thereof.

 

 

(b)

Return of Property: Executive agrees that at the time of leaving the Company’s
employ, if not sooner, he will deliver to the Company all (and will not keep in
his possession, recreate or deliver to anyone else, any) Confidential
Information, as well as all other devices, records, data, notes, reports,
proposals, lists, correspondence, specifications, drawings, blueprints,
sketches, materials, equipment, customer or client lists or information, or any
other documents or property (including all reproductions of the aforementioned
items) belonging to the Company or any of its affiliates or ventures, regardless
of whether such items were prepared by Executive.

 

5

--------------------------------------------------------------------------------

 

 

(c)

Covenant Not to Compete:  Executive acknowledges that the skills, processes and
information developed at the Company are highly proprietary and global in nature
and could be utilized directly and to the Company’s detriment (or the detriment
of any of the Company’s affiliates or ventures) by several other
businesses.  Accordingly, (1) in consideration for the Confidential Information
previously provided by the Company to Executive, (2) as part of the
consideration for the payments to be made and benefits to be extended to
Executive hereunder, (3) to protect the Confidential Information of the Company
disclosed or entrusted to Executive by the Company or created or developed by
Executive for the Company and (4) as an additional incentive for the Company to
enter into this Agreement, Executive agrees to be bound by the following
restrictive covenants:

 

 

i.

Executive agrees that for a period of three (3) years from the Effective Date,
he shall not accept employment with or otherwise render services, directly or
indirectly, anywhere in the world, to any specifically identified Unauthorized
Competitor, whether as a director, officer, agent, employee, independent
contractor or consultant, or, during the Term, take any action inconsistent with
the fiduciary relationship of an employee to his employer.  In order to protect
the Company’s goodwill and other legitimate business interests, provide greater
flexibility to Executive in obtaining other employment and to provide both
parties with greater certainty as to their obligations hereunder, the parties
agree that Executive shall not be prohibited from accepting employment or
otherwise rendering any services, anywhere in the world with any company or
other enterprise except an Unauthorized Competitor; provided, however, that
before Executive may accept employment or a service engagement with any oil and
gas related company that is not an Unauthorized Competitor, Executive must have
received written pre-approval from the Chairman of the Board.

 

For purposes of this Agreement, an “Unauthorized Competitor” refers specifically
to the following entities:

 

 

•

Halliburton Company;

 

•

Baker Hughes, a GE company;

 

•

Weatherford International Limited plc;

 

•

Archer Limited;

 

•

Oilserv Limited;

 

•

Aker Solutions ASA;

 

•

TechnipFMC plc;

 

•

National Oilwell Varco, Inc.;

6

--------------------------------------------------------------------------------

 

 

•

any entity engaged in seismic data acquisition, processing and reservoir
geosciences services to the oil and natural gas industry; and

 

•

any other oilfield equipment and services company,

 

and includes any and all of their parents, subsidiaries, affiliates, joint
ventures or divisions, as of the date of this Agreement as well as any of their
successors or assigns; provided, however, that the restrictions in this Section
5(c) shall not apply if Executive becomes an employee of an Unauthorized
Competitor as a result of a merger or other acquisition involving Executive’s
employer and an Unauthorized Competitor after Executive accepts employment or
service under terms and conditions that otherwise satisfy this Agreement.

 

 

ii.

Executive further agrees that for a period of three (3) years from the Effective
Date, he shall not at any time, directly or indirectly, induce, entice or
solicit (or attempt to induce, entice or solicit) any employee of the Company or
any of its affiliates or ventures to leave the employment of the Company or any
of its affiliates or ventures.

 

 

iii.

Executive acknowledges that the restrictive covenant under Section 5(c)(i), for
which he received consideration from the Company as provided in Section 3, is
ancillary to otherwise enforceable provisions of this Agreement with respect to
the protection of Confidential Information, and that these restrictive covenants
contain limitations as to time, geographical area and scope of activity to be
restrained that are reasonable, and do not impose a greater restraint than is
necessary to protect the good will or other business interests of the Company,
such as the Company’s need to protect its Confidential Information.  

 

 

iv.

Executive acknowledges that in the event of a breach by Executive of any of
these restrictive covenants, the covenants may be enforced by temporary
restraining order, preliminary or temporary injunction and permanent injunction,
in addition to any other remedies that may be available by law.  In that
connection, Executive acknowledges that in the event of a breach, the Company
will suffer irreparable injury for which there is no adequate legal remedy, in
part because damages caused by the breach may be difficult to prove with any
reasonable degree of certainty.

 

7

--------------------------------------------------------------------------------

 

 

v.

Executive further acknowledges that if his employment terminates prior to the
Term for any reason, the restrictive covenant provisions of Section 5 will
extend throughout the remainder of the Term or indefinitely, as provided in the
applicable subsection of this Section 5.

 

 

vi.

Executive further agrees that in the event that (x) the Company determines that
Executive has breached any term of Section 5(c) or (y) all or any part or of
Section 5(c) is held or found invalid or unenforceable for any reason whatsoever
by a court of competent jurisdiction in an action between Executive and the
Company, in addition to any other remedies at law or in equity the Company may
have available to it, the Company may immediately stop payment or issuance of
any future amounts due pursuant to Section 3, and may in its sole discretion
require that Executive repay to the Company, within five business days of
receipt of written demand therefor, an amount equal to the payments or benefits
received by Executive pursuant to Section 3.  The repayment required by the
foregoing provision shall be net of any taxes withheld on the original payments
to Executive.

 

 

vii.

Executive expressly recognizes that Executive was a high-level, executive
employee who was provided with access to Confidential Information of the Company
as part of Executive’s employment and that the restrictive covenants set forth
in this Section 5 are reasonable and necessary in light of Executive’s prior
executive position and prior access to the Company’s Confidential Information.

 

 

(d)

Employment by Affiliates: Notwithstanding any provision of this Agreement to the
contrary, for purposes of determining whether Executive has terminated
employment hereunder, “employment” means employment as an employee with the
Company or any Affiliate.  For purposes of this Agreement, the term “Affiliate”
means (i) Schlumberger Limited, a Curaçao corporation, (ii) any entity in which
the equity interests owned or controlled directly or indirectly by Schlumberger
Limited represent 40% or more of the voting power of the issued and outstanding
equity interest of such entity, and (iii) any other company controlled by,
controlling or under common control with the Company within the meaning of
Section 414 of the Internal Revenue Code of 1986, as amended.

 

8

--------------------------------------------------------------------------------

 

 

(e)

Non-Disparagement:  Executive agrees that he shall not, directly or indirectly,
whether in writing, orally or electronically, make any negative, derogatory or
other comment that could reasonably be expected to be detrimental to the Company
or any of its Affiliates, their business or operations, or to any of its or
their current or former employees, officers or directors.  Notwithstanding the
foregoing, nothing in this Agreement, including the confidentiality provisions
above, limits Executive’s ability to communicate with the Securities and
Exchange Commission (or any other governmental agency) regarding any possible
violations of law, to otherwise participate in any investigation or proceeding
that may be conducted by a governmental agency (including providing documents or
other information without notice to the Company), or to receive any award for
information provided to a governmental agency.

 

 

(f)

Notification of Future Employer.  Executive consents to the Company showing this
Agreement to any third party believed by the Company to be a prospective or
actual employer of Executive, and to insisting on Executive's compliance with
the terms of this Agreement.

 

6.Expenses: The Company and Executive shall each be responsible for its/his own
costs and expenses, including, without limitation, court costs and attorney’s
fees, incurred as a result of any claim, action or proceeding arising out of, or
challenging the validity or enforceability of, this Agreement or any provisions
hereof.

 

7.Notices: For purposes of this Agreement, all notices and all other
communications provided for herein shall be in writing and shall be deemed to
have been duly given when personally delivered or when mailed by registered or
certified mail, return receipt requested, postage prepaid, addressed as follows:

 

If to the Company:

 

Schlumberger Limited

 

 

5599 San Felipe, 17th Floor

 

 

Houston, TX  77056

 

 

ATTENTION: General Counsel

 

 

 

If to Executive:

 

Paal Kibsgaard

 

 

3030 Post Oak Blvd, Unit 402

 

 

Houston, TX 77056

 

or to such other address as either party may furnish to the other in writing in
accordance herewith, except that notices of changes of address shall be
effective only upon receipt.

 

9

--------------------------------------------------------------------------------

 

8.Applicable Law; Venue: The validity, interpretation, construction and
performance of this Agreement will be governed exclusively by and construed in
accordance with the substantive laws of the State of Texas, without giving
effect to the principles of conflict of laws of such state.  Any suit, action or
other legal proceeding arising out of this Agreement shall be brought in the
United States District Court for the Southern District of Texas, Houston
Division, or, if such court does not have jurisdiction or will not accept
jurisdiction, in any court of general jurisdiction in Harris County,
Texas.  Each of Executive and the Company consents to the jurisdiction of any
such court in any such suit, action, or proceeding and waives any objection that
it may have to the laying of venue of any such suit, action, or proceeding in
any such court.

 

9.Severability: If a court of competent jurisdiction determines that any
provision of this Agreement is invalid or unenforceable, then the invalidity or
unenforceability of any other provision of this Agreement, and all other
provisions shall remain in full force and effect.

 

10.Withholding of Taxes: The Company may withhold from any benefits payable
under this Agreement all federal, state, city or other taxes as may be required
pursuant to any law or governmental regulation or ruling.

 

11.No Assignment; Successors: Executive’s right to receive payments or benefits
hereunder shall not be assignable or transferable, whether by pledge, creation,
or a security interest or otherwise, whether voluntary, involuntary, by
operation of law or otherwise, other than as provided in Section 4(a), a
transfer by will or by the laws of descent or distribution, and in the event of
any attempted assignment or transfer contrary to this Section 11, the Company
shall have no liability to pay any amount so attempted to be assigned or
transferred.  This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributes, devises and legatees.

 

This Agreement shall be binding upon and inure to the benefit of the Company,
its successors and assigns (including, without limitation, any company into or
with which the Company may merge or consolidate).

 

12.Effect of Prior Agreements: This Agreement contains the entire understanding
between the parties hereto and supersedes any prior employment, severance or
other agreement between the Company or any predecessor of the Company and
Executive; except that (i) this Agreement will not affect or reduce any benefit
or compensation inuring to Executive of a kind elsewhere expressly provided and
not modified in this Agreement, and is not intended to modify the terms and
conditions of the award agreements or plans governing the terms of Executive’s
equity compensation awards and (ii) any restrictive covenants included in prior
arrangements with the Company or its Affiliates that impose additional or
broader requirements or restrictions on Executive remain in effect in accordance
with their terms.

 

10

--------------------------------------------------------------------------------

 

13.Release of Claims:  In consideration for the compensation and other benefits
provided pursuant to this Agreement, Executive has executed a “Waiver and
Release,” in the form attached hereto as Exhibit A.  Executive acknowledges that
he was given copies of this Agreement and the Waiver and Release on June 15th,
2019, and was given sufficient time to consider whether to sign the Agreement
and the Waiver and Release.  The Company’s obligations under this Agreement are
expressly conditioned on the execution of the Waiver and Release within the time
period set forth in Section 2, and Executive’s failure to execute and deliver
such Waiver and Release, or Executive’s revocation of the Waiver and Release
within the seven-day period provided in the Release, will void the Company’s
obligations hereunder.

 

14.Section 409A:  Each payment under this Agreement, including each payment in a
series of installment payments, is intended to be a separate payment for
purposes of Treas. Reg. § 1.409A-2(b), and is intended to be: (i) exempt from
Section 409A of the Code, the regulations and other binding guidance promulgated
thereunder (“Section 409A”), including, but not limited to, by compliance with
the short-term deferral exemption as specified in Treas. Reg. § 1.409A-1(b)(4)
and the involuntary separation pay exception within the meaning of Treas. Reg. §
1.409A-1(b)(9)(iii), or (ii) in compliance with Section 409A, including, but not
limited to, being paid pursuant to a fixed schedule or specified date pursuant
to Treas. Reg. § 1.409A-3(a) and the provisions of this Agreement will be
administered, interpreted and construed accordingly.  Notwithstanding the
foregoing provisions of this Agreement, if the payment of any severance
compensation or severance benefits under Section 2 would be subject to
additional taxes and interest under Section 409A because the timing of such
payment is not delayed as provided in Section 409A(a)(2)(B)(i) of the Code, and
Executive constitutes a specified employee within the meaning of Section
409A(a)(2)(B)(i) of the Code, then any such payments that Executive would
otherwise be entitled to during the first six months following Executive’s
separation from service within the meaning of Section 409A(a)(2)(A)(i) of the
Code shall be accumulated and paid on the date that is six months after
Executive’s separation from service (or if such payment date does not fall on a
business day of the Company, the next following business day of the Company), or
such earlier date upon which such amount can be paid under Section 409A without
being subject to such additional taxes and interest.

 

15.No Waiver:  No failure by either party hereto at any time to give notice of
any breach by the other party of, or to require compliance with, any condition
or provision of this Agreement shall be deemed a waiver of similar or dissimilar
provisions or conditions at the same or at any prior or subsequent time.

 

16.Counterparts:  This Agreement may be executed in one or more counterparts,
each of which shall be deemed to be an original, but all of which together will
constitute one and the same Agreement.

 

17.Headings:  The Section headings have been inserted for purposes of
convenience and shall not be used for interpretive purposes.

 

[Signature Page Follows]

11

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered the 17th day of July 2019, but effective as of the 1st of August 2019.

 

SCHLUMBERGER LIMITED

 

 

 

 

 

By:

 

/s/ Alexander C. Juden

 

 

Name:

 

Alexander C. Juden

 

 

Title:

 

Secretary and General Counsel

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

/s/Paal Kibsgaard

 

12

--------------------------------------------------------------------------------

 

Exhibit A

 

Schlumberger Limited

Waiver And Release

 

Schlumberger Limited has offered to pay me the payments (the “Release Payments”)
contemplated by section 3(a) of my Employment Agreement with Schlumberger
Limited, effective as of August 1st, 2019 (the “Agreement”), which is in
addition to any remuneration or benefits to which I am already entitled.  This
Release Payment was offered to me in exchange for my agreement, among other
things, to waive all of my claims against and release Schlumberger Limited and
its predecessors, successors and assigns (collectively referred to as the
“Company”), all of the affiliates (including parents and subsidiaries) of the
Company (collectively referred to as the “Affiliates”) and the Company’s and
Affiliates’ directors and officers, employees and agents, employee benefit plans
and the fiduciaries and agents of said plans (collectively, with the Company and
Affiliates, referred to as the “Corporate Group”) from any and all claims,
demands, actions, liabilities and damages arising out of or relating in any way
to my employment with or separation from the Company or the Affiliates;
provided, however, that this Waiver and Release shall not apply to any claim or
cause of action to enforce or interpret any provision contained in the
Agreement.  I have read this Waiver and Release and the Agreement (which,
together, are referred to herein as the “Agreement Materials”) and the Agreement
is incorporated herein by reference.  The payment of the Release Payment is
voluntary on the part of the Company and is not required by any legal obligation
other than the Agreement.  I choose to accept this offer.

 

I understand that signing this Waiver and Release is an important legal act.  I
acknowledge that the Company has advised me in writing to consult an attorney
before signing this Waiver and Release.  I understand that, in order to be
eligible for the Release Payment, I must sign (and return to Alexander C. Juden,
Schlumberger Limited, 5599 San Felipe, 17th Floor, Houston, TX 77056) this
Waiver and Release by 5 p.m. on July 17th, 2019.  I acknowledge that I have been
given at least 21 days to consider whether to sign the Agreement and whether to
execute this Waiver and Release.

 

In exchange for the payment to me of the Release Payments, which is in addition
to any remuneration or benefits to which I am already entitled, I, among other
things, (1) agree never to institute, maintain or prosecute, or induce or assist
in the instigation, commencement, maintenance or prosecution of any action,
suit, proceeding or administrative charge in any forum regarding or relating in
any way to my employment with or separation from the Company or the Affiliates,
and (2) knowingly and voluntarily waive all claims and release the Corporate
Group from any and all claims, demands, actions, liabilities, and damages,
whether known or unknown, arising out of or relating in any way to my employment
with or separation from the Company or the Affiliates, except to the extent that
my rights are vested under the terms of employee benefit plans sponsored by the
Company or the Affiliates and except with respect to such rights or claims as
may arise after the date this Waiver and Release is executed.  This Waiver and
Release includes, but is not limited to, claims and causes of action
under:  Title VII of the Civil Rights Act

13

--------------------------------------------------------------------------------

 

of 1964, as amended (“Title VII”); the Age Discrimination in Employment Act of
1967, as amended, including the Older Workers Benefit Protection Act of 1990
(“ADEA”); the Civil Rights Act of 1866, as amended; the Civil Rights Act of
1991; the Americans with Disabilities Act of 1990 (“ADA”); the Energy
Reorganization Act, as amended, 42 U.S.C. § 5851; the Workers Adjustment and
Retraining Notification Act of 1988; the Pregnancy Discrimination Act of 1978;
the Employee Retirement Income Security Act of 1974, as amended; the Family and
Medical Leave Act of 1993; the Occupational Safety and Health Act; claims in
connection with workers’ compensation; and/or contract, tort, defamation,
slander, wrongful termination or any other state or federal regulatory,
statutory or common law.  Further, I expressly represent that no promise or
agreement which is not expressed in the Agreement Materials has been made to me
in executing this Waiver and Release, and that I am relying on my own judgment
in executing this Waiver and Release, and that I am not relying on any statement
or representation of the Company, any of the Affiliates or any other member of
the Corporate Group or any of their agents.  I agree that this Waiver and
Release is valid, fair, adequate and reasonable, is with my full knowledge and
consent, was not procured through fraud, duress or mistake and has not had the
effect of misleading, misinforming or failing to inform me.  Notwithstanding the
above, nothing in this Waiver and Release is intended to (i) release or affect
in any way any board resolution or by-law of the Company or other agreement
between me and the Company which may provide for indemnity and/or director and
officer insurance coverage relating to any potential claim against me arising
out of my role as an officer and employee of the Company, (ii) release or affect
in any way any claims arising under the Agreement or (iii) prevent me from
filing a complaint with, providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by any state, federal or
local regulatory or law enforcement agency or legislative body, or (iv) prevent
me from filing any claims that are not permitted to be waived or released under
applicable law . However, I further agree and covenant that I will not seek or
accept any personal, equitable or monetary relief from the Corporate Group in
any action, suit, proceeding or administrative charge filed on my behalf by any
person, organization or other entity against the Corporate Group.
Notwithstanding the foregoing, I understand and the Company agrees, that nothing
in the Agreement or this Waiver and Release prohibits me from reporting to any
governmental authority information concerning possible violations of law or
regulation, making other disclosures that are protected under the whistleblower
provisions of federal law or regulation or receiving an award for information
provided to any government agency (collectively the “Protected Disclosures”).
This Agreement and the Waiver and Release do not limit my right to receive an
award for information provided to any governmental agencies. Pursuant to the
Defend Trade Secrets Act of 2016, I understand that I will not be held
criminally or civilly liable under any federal or state trade secret law for the
disclosure of any secret or confidential information that (i) is made (A) in
confidence to a federal, state or local government official, either directly or
indirectly, or to an attorney and (B) solely for the purpose of reporting or
investigating a suspected violation of law or (ii) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.

 

14

--------------------------------------------------------------------------------

 

I acknowledge that payment of the Release Payment to me by the Company is not an
admission by the Company or any other member of the Corporate Group that they
engaged in any wrongful or unlawful act or that the Company or any member of the
Corporate Group violated any federal or state law or regulation. Except as
provided in the Agreement Materials, I acknowledge that neither the Company nor
any other member of the Corporate Group has promised me continued employment or
represented to me that I will be rehired in the future.  I acknowledge that the
Company and I contemplate an unequivocal, complete and final dissolution of my
employment relationship following the Term (as defined in the Agreement).  I
acknowledge that this Waiver and Release does not create any right on my part to
be rehired by the Company or the Affiliates and I hereby waive any right to
future employment by the Company or any other member of the Corporate Group.

 

Subject to the provisions above regarding Protected Disclosures, both the
Company and I agree to refrain from any criticisms or disparaging comments about
each other or in any way relating to my employment or separation and the Company
and I specifically acknowledge that our willingness to enter into this Waiver
and Release is in anticipation of our fidelity to this commitment.  The above is
not intended to restrict me from seeking or engaging in other employment and, in
that connection, from making confidential disclosure to potential employers of
such facts or opinions as I may elect to convey, nor is it intended to restrict
the Company from conducting such confidential internal communications as may be
necessary to manage this resignation in a businesslike way.

 

Should any of the provisions set forth in this Waiver and Release be determined
to be invalid by a court, agency or other tribunal of competent jurisdiction, it
is agreed that such determination shall not affect the enforceability of other
provisions of this Waiver and Release.  I acknowledge that this Waiver and
Release and the other Agreement Materials set forth the entire understanding and
agreement between me and the Company or any other member of the Corporate Group
concerning the subject matter of this Waiver and Release and supersede any prior
or contemporaneous oral and/or written agreements or representations, if any,
between me and the Company or any other member of the Corporate Group.  I
understand that for a period of 7 calendar days following the date that I sign
this Waiver and Release, I may revoke my acceptance of the offer, provided that
my written statement of revocation is received on or before that seventh day by
Rebecca Bleeker, Executive Compensation Manager of Schlumberger Limited -
Houston, in which case the Waiver and Release will not become effective.  In the
event I revoke my acceptance of this offer, the Company shall have no obligation
to pay me the Release Payment.  I understand that failure to revoke my
acceptance of the offer within 7 calendar days from the date I sign this Waiver
and Release will result in this Waiver and Release being permanent and
irrevocable.

 

15

--------------------------------------------------------------------------------

 

I acknowledge that I have read this Waiver and Release, have had an opportunity
to ask questions and have it explained to me and that I understand that this
Waiver and Release will have the effect of knowingly and voluntarily waiving any
action I might pursue, including breach of contract, personal injury,
retaliation, discrimination on the basis of race, age, sex, national origin, or
disability and any other claims arising prior to the date of this Waiver and
Release.  By execution of this document, I do not waive or release or otherwise
relinquish any legal rights I may have which are attributable to or arise out of
acts, omissions, or events of the Company or any other member of the Corporate
Group which occur after the date of the execution of this Waiver and Release.

 

Employee’s Printed Name

 

Company Representative

 

 

 

 

 

 

 

 

 

 

Employee’s Signature

 

Company’s Execution Date

 

 

 

 

 

 

 

 

 

 

Employee’s Signature Date:

 

 

 

16